DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 12/18/20, with respect to claims 1-20 have been fully considered and are persuasive.  The previous objection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0172025 Colas et al disclose extracting a binary portion of the received signal in data packet sorting. US 2017/0223734 Lin et al disclose data detection. US 2019/0215702 Yun et al disclose data packet detection using preamble. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information 
March 1, 2021
/EVA Y PUENTE/                                                                                                                                                 Primary Examiner, Art Unit 2632